   8:21-cr-00100-RFR-SMB Doc # 24 Filed: 07/21/21 Page 1 of 1 - Page ID # 44




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:21CR100

       vs.
                                                                       ORDER
CAMERON CARODINE,

                      Defendant.


       This matter is before the court on the motion of Jessica P. Douglas to withdraw as
counsel for the defendant, Cameron Carodine. (Filing No. 23). Jessica P. Douglas represents that
she is relocating to Illinois and can no longer maintain a private practice in Nebraska. Jessica P.
Douglas’s motion to withdraw (Filing No. 23) is granted.
       Dana C. Bradford III, 6457 Frances Street, Suite 100, Omaha, NE 68106, (402) 344-
4000, is appointed to represent Cameron Carodine for the balance of these proceedings pursuant
to the Criminal Justice Act. Jessica P. Douglas shall forthwith provide Dana C. Bradford III with
the discovery materials provided the defendant by the government and such other materials
obtained by Jessica P. Douglas which are material to Cameron Carodine’s defense.
       The clerk shall provide a copy of this order to Dana C. Bradford III and the defendant.
       IT IS SO ORDERED.

       Dated this 21st day of July, 2021.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
